      Case 4:20-cv-01414-DPM Document 11 Filed 01/19/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

JERRELL LAMAR JOHNSON                                       PLAINTIFF
ADC #658843

v.                       No. 4:20-cv-1414-DPM

ARKANSAS DEPARTMENT OF
CORRECTIONS; ARKANSAS
DEPARTMENT OF COMMUNITY
CORRECTIONS; POPE COUNTY
CIRCUIT COURT; POPE COUNTY
DETENTION CENTER; POPE
COUNTY PUBLIC DEFENDER
OFFICE; MCGRUDER, Warden; and
DOES                                                    DEFENDANTS

                             JUDGMENT
     Johnson's complaint is dismissed without prejudice.




                                       D .P. Marshall Jr.
                                       United States District Judge
